

Maximum Amount Guarantee Contract
 
Mortgagor : Caopu Arts & Crafts Co., Ltd.
No. of Business License: Qi He Lu He Zong Fu An No. 000074
Legal Representative/Principal: Li Jinliang
Domicile: 2888 Qinghe Rd., Qinghe Office, Cao County, Shandong
Post Code: 274400
Banker and Account No.: Bank of China Limited, Cao County Branch
08055022418091001
Tel: 0530-3432456   Fax: 0530-3431221


Mortgagee：Bank of China Limited, Cao County Branch
Legal Representative/Principal: Tian Wenjian
Domicile: 1668 E. Section, Gongye Rd., Cao County
Post Code: 274400
Tel: 0530-3211721   Fax: 0530-3212488
 
In order to fulfill the obligations as prescribed in master contracts mentioned
in Article 1 hereof, the mortgagor shall take voluntarily its property with the
legal disposition of property shown in the attached List of Mortgaged Property
as the mortgagee's claim to establish a mortgage. Both parties enter into this
contract upon an equal footing. Unless otherwise stipulated hereof, the
interpretation of terms hereof is pursuant to the master contracts.
 
Article 1  Master Contracts
The master contracts of this contract cover:
Contracts in regard to loan, acceptance bill, trade financing, letter of
indemnity, capital business and other credit business (generally called as
single contract) and their amendments or supplements concluded between the
mortgagee and the debtor, Caopu Arts & Crafts Co., Ltd. from Dec. 20, 2006 to
May 14, 2009, including master contracts that are agreed to put under this
contract.
 
Article 2  Principal Claim and the Time Limit
The financial claims factually occurred during the following period, unless
otherwise established or stipulated, under master contracts may become principal
claims of this contract:

 
第 1 页 共 13 页

--------------------------------------------------------------------------------

 

from December 20, 2006 to May 14, 2009, as prescribed in Article 1 hereof.
 
Article 3  Secured Maximum Amount of Claim
1.
The principal balance of the secured claims hereof is:

Type of Currency: RMB
Amount (in word): Nineteen Million Seventy Thousand
(in figure): 19700000.00.
 
2.
Where the principal claims as stipulated in Article 2 hereof comes to the
maturity, the principal claims are identified as secured hereof, and the
principal and accrued interest (including statutory interest, conventional
interest, compound interest, penalty interest), liquidated damage, damages,
expenses for enforcing claims (including but not limited to legal costs,
lawyer's fees, notary fees, execution costs), losses aroused by the mortgagor’s
breach to the mortgagee and all other payables generated based on principal
claims also belong to secured claims and their detailed amounts may be assessed
when liquidated.

The total amounts of above-mentioned two types of claims are set as the maximum
amount of claim.
 
Article 4  Mortgaged Property
The mortgaged property is subject to the attached List of Mortgaged Property.
Where the mortgaged property is impaired, lost or damaged during the period of
mortgage, the mortgagee is entitled to enjoy the priority of having its claim
satisfied with insurance money, indemnity or compensatory payment. Where the
secured claim is not at maturity, the mortgagee may also draw insurance money,
indemnity or compensatory payment.
 
Article 5  Mortgage Registration
Where mortgage registration is required by law, the mortgagor and the mortgagee
shall, within ten days following this contract is entered into, register the
changes with the relevant registration authority within five days from the date
on which the particulars are changed.

 
第 2 页 共 13 页

--------------------------------------------------------------------------------

 

Article 6  Possession and Custody of Mortgaged Property
The mortgaged property hereof shall be in the possession and custody of the
mortgagor, while the document of title shall be put entirely under the custody
of the mortgagee. The mortgagor may agree to accept and positively coordinate
with the inspection of the mortgaged property at any time carried out by the
mortgagor and the designated institutions and individuals.
The mortgagor shall have the obligation to maintain, keep and preserve the
mortgaged property in good condition, and take effective measures to protect the
mortgaged property safe and intact. In case the mortgaged property is in need of
repair or maintenance, the mortgagor shall do it timely and bear corresponding
expenses.
Without the consent in written form of the mortgagee, the mortgagor shall not
transfer, lease, lend, contribute in kind, transform, reconstruct, or in any
other way dispose of the mortgaged property in part or as a whole; upon the
written consent of the mortgagor, the proceeds from disposition of mortgaged
property shall be used in discharge of debt or it shall be deposited with a
third party designated by the mortgagee.
 
Article 7  Disposition of Loss in the Value of Mortgaged Property
Prior to the complete satisfaction of the principal claim hereof, where the
mortgagor's acts are likely to cause the value of the mortgaged property to
decline, the mortgagee shall be entitled to demand that the mortgagor cease and
deist from such acts. Where the value of the mortgaged property has declined,
the mortgagee shall be entitled to demand that the mortgagor restore the
original value of the mortgaged property or provide security corresponding to
the amount of the lost value or security that is agreed by the mortgagee.
In case of loss, destruction or decline in the value of mortgaged property
caused by natural disasters, accidents, torts, and other reasons, the mortgagor
shall take immediate measures to prevent losses from expanding further, and
immediately notify the mortgagee in writing.
 
Article 8  Fruits
If the mortgaged property is seized by a People's Court because of the
mortgagor’s failure to pay his due debts or occurrence of enforcement of the
right to mortgage in other means as stipulated hereof, the mortgagee shall, from
the date of seizure, be entitled to collect the natural fruits or legal fruits
generated from the mortgaged property, except that the mortgagee fails to notify
the person who has the obligation to pay legal fruits.

 
第 3 页 共 13 页

--------------------------------------------------------------------------------

 

The fruits provided for in the preceding paragraph shall be first used to offset
the expenses for collecting the fruits.
 
Article 9  Suretyship Liability
Where the mortgagor fails to perform discharge to the mortgagee on any normal or
earlier repayment date specified hereof, the mortgagee shall have the right to
enforce the mortgage right in accordance with law or this contractual agreement,
enjoying the priority of satisfying the claim in maximum amount as prescribed in
Article 3 of hereof.
The normal payment date in the preceding paragraph refers to the date, as
stipulated in master contracts, for repayment of principal, of interest, or of
any sum that the mortgagor shall repay to the mortgagee pursuant to this
contract. Earlier repayment date provided in the preceding paragraph means the
date for repayment in advance that is put forward by the mortgagor and accepted
by the mortgagee, and that the mortgagor is demanded by the mortgagee pursuant
to contracts to repay the debt principal and/or other any sum.
 
Article 10  Mode and Duration of Enforcement of Mortgage
Where the suretyship liability becomes effective, the mortgagee is entitled to
the enforcement of mortgage right of the mortgaged property, as a whole,
partial, multiple or single sum, that is at the maturity of the obligation in
accordance with laws and regulations in regard to general mortgage.
Concerning each main claim, the mortgagee shall exercise the mortgage right
during the prescription; where such claim is to be liquidated in installments,
the mortgagee shall enforce the mortgage right prior to the prescription
starting from the last claim.

 
第 4 页 共 13 页

--------------------------------------------------------------------------------

 

Article 11  Enforcement of Mortgage Right
Where the suretyship liability becomes effective, the mortgagee may, through
agreement with the mortgagor, enjoy the priority of satisfying the main claim
with proceeds from the conversion of the mortgaged property or from the auction
or sale of the mortgaged property. If they fail to reach an agreement, the
mortgagee may bring a lawsuit in a People's Court, claiming an auction or sale
of the mortgaged property. The proceeds from disposition of the mortgaged
property shall be used for liquidation of the main claim after paying, in
advance, disposition cost of mortgaged property and expenses that the mortgagor
shall pay or repay the mortgagor.
Where the main claim co-exists security or guaranty of other objects in addition
to this contract, any of mortgagee’s right prescribed hereof or the enforcement
shall not be affected and the mortgagor shall not defense the mortgagee as such.
 
Article 12  Relationship Between This Contract and Master Contracts
Where Credit Line Agreement/General Agreement of Credit Business is included in
master contracts, extension of use period of credit line/business cooperation
period shall receive written consent of the mortgagor. If without consent or
with refusal of the mortgagor, the mortgagor may only assume security
responsibility for the main claim within secured maximum amount to the mortgaged
property occurred during original use period of credit line/business cooperation
period pursuant to Article 3 hereof.
There is no need to get consent of the mortgagor in alterations to other
contents or matters, and to single agreement under such in Credit Line
Agreement/General Agreement of Credit Business, or to single master contract.
The mortgagor shall still assume secured liability for the mortgaged property
pursuant to Article 3 hereof.
Upon consensus between the mortgagor and the mortgagee, change to the maximum
amount of secured claims as prescribed in Article 3 hereof may be made in
written form.
Where other mortgagee(s) of the mortgaged property indicated hereof exist(s), if
without written consent from it/them, above change shall not exert any adverse
effect on it/them.
The mortgagee may not get consent of the mortgagor if the mortgagee would like
to entrust to enforce whole or partial rights and obligations under master
contracts to Bank of China Limited’s institution or transfer claims of master
contracts to a third party. The secured liabilities shall not be reduced or
exempted from such. The mortgagor shall assist the mortgagee and its third party
to go through necessary legal procedures for mortgage change or registration.

 
第 5 页 共 13 页

--------------------------------------------------------------------------------

 

Article 13  Declaration and Commitment
Declaration and commitment are made by the mortgagor as follows:
1.
The mortgagor has been legally registered and exists and has full capacity for
civil rights and for civil conduct required for entering into and perform this
contract, and enjoy lawful ownership or disposition of the mortgaged property.

2.
The mortgagor guarantees no other joint owner for this mortgaged property
exists, or there are still other co-owner(s) who has/have already issued written
permission. The mortgagor has made a commitment to have the mortgagee keep this
written permission prior to concluding this contract.

3.
The mortgagor fully understands the contents of the master contracts, and
conclusion and enforcement of this contract are based on the true intention of
the mortgagor, and the mortgagor has acquired legal and effective authorization
as per requirements prescribed in its Articles of Association or other internal
management documentation.

Where the mortgagor is a third party and enterprise, the mortgagor has adopted
the resolution of providing this guarantee by the board of directors or board of
shareholders, shareholder assembly in compliance with in the Articles of
Association; where the limitation of total amount of surety and amount of each
single surety are set, the secured amount under this contract does not exceed
the prescribed limitation.
Conclusion and enforcement of this contract may not violate any contract,
agreement or other legal documentation that has the binding force to the
mortgagor. The mortgagor has acquired or is to acquire every related approval,
permit, filing or registration for setting of this mortgage.
4.
All documentation and information provided by the mortgagor are accurate,
authentic, complete and valid.

5.
The mortgagor has not concealed any security interest concerning the mortgaged
property by the date when this contract is concluded.

6.
The mortgagor shall inform of the mortgagee in time, where the mortgaged
property is set a new security interest, the mortgaged property is sequestrated
or involved in severe lawsuit or arbitration case.

7.
Where the mortgaged property is under construction, the mortgagor shall make a
commitment that no third party enjoys the priority right to be repaid; where the
third party enjoying the priority right to be repaid does exist, the mortgagor
shall promise to have the third party issue an announcement in written form
stating to abdicate the priority right to be repaid, and to have the written
announcement under the custody of the mortgagee.


 
第 6 页 共 13 页

--------------------------------------------------------------------------------

 

Article 14  Contractual Negligence
 
In case the mortgagor refuses to go through or delay mortgage registration, or
this contract could not take effect and mortgage right could not become
effective due to the mortgagor’s other causes following this contract is
concluded, the contractual negligence is thus constituted. The mortgagor shall
be liable for any losses thereof caused to the mortgagee.
 
Article 15  Exposure of Mortgagor’s Affiliated Enterprises and Related Trading
Both parties agrees that the mortgagor does not belong to the group-type
customer according as Guidelines for the Risk Management by Commercial Banks for
Granting Credit to Customer Groups (shortened as the Guideline).
 
Article 16  Default Incident and Disposition
Any of the following shall constitute or be deemed as the mortgagor’s breach of
agreement hereof:
1.
The mortgagor breaks the contract to transfer, lease, lend, contribute in kind,
transform, reconstruct, or in any other way dispose of, without authorization,
the mortgaged property in part or as a whole.

2.
The mortgagor impede the mortgagee to dispose of, in accordance with law and/or
this contract, the mortgaged property;

3.
Where the value of the mortgaged property is reduced as stated in Article 7
hereof, the mortgagor does not recover the value of the mortgaged property nor
provide guarantee as demanded.

4.
The mortgagor makes his statement inauthentic or acts against commitment hereof.

5.
The mortgagor breaks other promises in regard to rights and obligations of
related parties hereof.

6.
The mortgagor terminates business operation or involves such occurrences as
dissolution, revocation or bankruptcy happens.

7.
The mortgagor is involved in default with the mortgagee or other institution of
Bank of China Limited.


 
第 7 页 共 13 页

--------------------------------------------------------------------------------

 

Where defaults as mentioned in the preceding paragraph occur, the mortgagee is
entitled to take, either separately or simultaneously, the following measures
depending on actual situations:
1.
Demanding the mortgagor to rectify its default within a specified time limit.

2.
Reducing, suspending or terminating the credit line to the mortgagor on entire
or partial basis;

3.
Suspending or terminating the mortgagor’s applications in hand for services
under other contracts on entire or partial basis; suspending or terminating
trade financing service on entire or partial basis for those have not been
granted or have not applied for;

4.
Announcing the mortgagor’s outstanding loan/principal and other payables of
trade financing under other contracts as a whole or in part fall due
immediately;

5.
Demanding the mortgagor compensate for losses caused by its default to the
mortgagee;

6.
Enforcing the mortgage right;

7.
Other measures that the mortgagee believe necessary;

 
Article 17  Reservation of Right
Although one party fails to exercise partial or entire rights hereof, or to
demand the other party to perform and bear partial duties and responsibilities,
it does not mean this party may renounce the claim or release from the duties
and responsibilities.
One party’s any tolerance, extension, or delay of exercising rights hereof
against the other party may not affect any right in accordance with this
contract, laws, rules and regulations, nor be deemed as renouncement of the
right.
 
Article 18  Alteration, Amendment and Termination
Upon agreement reached by both parties, any alteration or amendment in written
form shall be permitted, and any alteration or amendment shall compose an
integral part of this contract.
Unless otherwise specified by law or regulation or otherwise stipulated by
parties concerned, this contract shall not be terminated until obligations
hereof have been completely enforced.

 
第 8 页 共 13 页

--------------------------------------------------------------------------------

 

Unless otherwise specified by law or regulation or otherwise stipulated by
parties concerned, The invalidity of any clause under this contract shall not
affect the legal effect of any other clause.
 
Article 19  Legal Applicability and Dispute Settlement
This contract is applicable to any law of People's Republic of China.
Any controversy or dispute aroused from enforcing this contract may be settled
through negotiations. In case any negotiation fails, both sides shall reach an
agreement to adopt the same solution as stipulated in master contracts.
Where the dispute that is now being solved does not affect the enforcement of
other clauses hereof, other clauses shall continue to be exercised.
 
Article 20  Expenditure
Unless otherwise established or stipulated by parties concerned, the expenses
generated from conclusion, enforcement of this contract and dispute settlement
(including legal fees) shall be borne by the mortgagor.
 
Article 21  Appendix
The following appendix or other appendices acknowledged by both parties
constitute an integral part of this contract and have the same force of law as
this contract.
1.
List of Mortgaged Property

 
Article 22  Other Stipulation
1.
Unless with the written consent of the mortgagee, the mortgagor shall not
transfer any right or obligation hereof to a third party.

2.
Where the mortgagee, due to business needs, has to entrust other institution of
Bank of China Limited to enforce rights and obligations hereof, the mortgagor
may acknowledge such act and the authorized institution of Bank of China Limited
shall be entitled to execute all rights hereof.

3.
On the condition of not affecting other stipulation hereof, this contract shall
be legally binding to both sides, respective heirs and grantees generated
according to the law.

4.
Unless otherwise stipulated, both parties may take the domiciles mentioned
hereof for mailing and contact and shall inform of the other party in written
form where the changes to mailing and contact addresses happen.


 
第 9 页 共 13 页

--------------------------------------------------------------------------------

 

5.
The headlines and names of services indicated hereof are only for convenient use
and may not be used as explanation of clauses or obligations of parties
concerned.

 
Article 23  Effectiveness and Establishment of Mortgage Right
This contract takes effect as of the date on which legal representatives,
persons-in-charge or their authorized signatories autographed and the official
seals affixed. Where mortgage registration is required according to law, it
shall come into force until registration formalities have been undergone.
 
The mortgage right is set once this contract becomes effective.
 
This contract has three original copies that are respectively under the custody
of both parties and the registration authority and have the same legal effect.
 
Mortgagor:                                                      Mortgagee: Bank
of China Limited
 
Authorized Signer: _______________     Authorized Signer:
 
 May 15, 2008                                                  May 15, 2008

 
第 10 页 共 13 页

--------------------------------------------------------------------------------

 


 
List of Mortgaged Property
Number: 2008 Ya Dai Zi 003
         
Page 1 of 2
Mortgaged Property
Area
Valuation
Ownership/
Use Right
(No. of
Document of
Title)
Location
Registration Authority
Housing
3209.33 sq.m.
2459648
Cao Fang Quan Zheng Pu Lian Ji Zi 2500025870
E. of QingheRd., Cao County
Cao County  Real Estate Administration
Housing
9292.92 sq.m.
9343871
Cao Fang Quan Zheng Pu Lian Ji Zi 2500023301
Huadian Village, Nanlong, Zhongkou, Pulianji Town, Cao County
Cao County  Real Estate Administration
Housing
2339.1 sq.m.
2917143
Cao Fang Quan Zheng Pu Lian Ji Zi 2500023113
S. of Xizhongkou Village, Heshang Rd., Cao County
Cao County  Real Estate Administration
Housing
1511.73 sq.m.
1318380
Cao Fang Quan Zheng Pu Lian Ji Zi 2500025871
W. of Qinghe Rd., Cao County
Cao County  Real Estate Administration
Housing
16222.2 sq.m.
15191289
Cao Fang Quan Zheng Pu Lian Ji Zi 2500023114
Zhongkou Village, E. of Heshang Rd., Pulianji Town, Cao County
Cao County  Real Estate Administration
Housing
4238.79 sq.m.
2383968
Cao Fang Quan Zheng Pu Lian Ji Zi 2500023115
Zhongkou Village, E. of Heshang Rd., Pulianji Town, Cao County
Cao County  Real Estate Administration


 
第 11 页 共 13 页

--------------------------------------------------------------------------------

 
 
Structure
4004.33 sq.m.
2288910
 
Zhongkou Village, E. of Heshang Rd., Pulianji Town, Cao County
Cao County  Real Estate Administration
Annex
 
991671
 
Zhongkou Village, E. of Heshang Rd., Pulianji Town, Cao County
Cao County  Real Estate Administration
Housing
11973.42 sq.m.
8888698
Cao Fang Quan Zheng Pu Lian Ji Zi 0000002102
N. of Caoyu Rd. Cao County (1km away from E. of Zhongkou)
Cao County  Real Estate Administration
Housing
1200.53 sq.m.
635080
Cao Fang Quan Zheng Pu Lian Ji Zi 0000002103
N. of Caoyu Rd. Cao County (1km away from E. of Zhongkou)
Cao County  Real Estate Administration
Housing
1609.86 sq.m.
609405
Cao Fang Quan Zheng Pu Lian Ji Zi 0000002116
N. of Caoyu Rd. Cao County (1km away from E. of Zhongkou)
Cao County  Real Estate Administration
Structure
1453 sq.m.
868137
 
N. of Caoyu Rd. Cao County (1km away from E. of Zhongkou)
Cao County  Real Estate Administration
Annex
 
1411114
 
N. of Caoyu Rd. Cao County (1km away from E. of Zhongkou)
Cao County  Real Estate Administration


 
第 12 页 共 13 页

--------------------------------------------------------------------------------

 
 

         
Page 2 of 2
Mortgaged Property
Area
Valuation
Ownership/
Use Right
(No. of
Document of
Title)
Location
Registration Authority
Land
68329.32 sq.m.
　
Cao Guo Yong 2006 No. 0176
Zhongkou Village, Pulianji Town
Cao County Bureau of Land and Resources
Land
41752.46 sq.m.
　
Cao Guo Yong 2003 No. 080
Zhongkou Village, Pulianji Town
Cao County Bureau of Land and Resources
Land
98435.32 sq.m.
　
Cao Guo Yong 2006 No. 189
Zhongkou Village, Pulianji Town
Cao County Bureau of Land and Resources
Land
13150 sq.m.
　
Cao Guo Yong 2001 No. 0106
Zhongkou Village, Pulianji Town
Cao County Bureau of Land and Resources
Land
39637.04 sq.m.
　
Cao Guo Yong 2001 No. 0105
Zhongkou Village, Pulianji Town
Cao County Bureau of Land and Resources


 
第 13 页 共 13 页

--------------------------------------------------------------------------------

 